                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

In re: SARAI SERVICES GROUP, INC. 1 )
                                    )                    Case No.: 18-82948-CRJ-11
       EIN: xx-xxx2969              )
                                    )
       Debtor.                      )                    CHAPTER 11
                                    )

             DEBTOR’S MOTION TO CONTINUE CONFIRMATION HEARING
                AND REQUEST FOR STATUS CONFERENCE HEARING

        COME NOW Sarai Services Group, Inc., SSGWWJV LLC, and Sarai Investment
Corporation (collectively, the “Debtor”) and file this Motion on grounds that follow:

        1.      The Debtor’s Amended Plan of Reorganization is set for confirmation on August
10, 2020 (the “Confirmation Hearing”).

        2.      The national health and economic crisis arising from COVID-19 have raised
serious concerns about the state of the national economy.

        3.      The Debtor operates a government contracting business. While demand remains
for the Debtor’s services, the Debtor’s future projections are less certain in light of the national
economic problems.

        4.      The Debtor is concerned that confirmation of a Plan may not be feasible in the
current economic environment.

        5.      The Debtor requests a thirty (30) day continuance of the Confirmation Hearing,
along with the setting of a status conference in this case, to allow the Debtor to report whether
continuing with this Chapter 11 case is feasible and in the best interest of the Debtor and its
bankruptcy estate as a whole.

        WHEREFORE, premises considered, the Debtor respectfully requests that this Court
enter an Order: continuing confirmation of its Amended Plan of Reorganization; setting this Case
for Status Conference; and granting such further relief as the Court deems just and proper.


1
        In addition to Sarai Services Group, Inc., the Debtors include the following: SSGWWJV LLC, Case No.
18-82949-CRJ-11; Sarai Investment Corporation, Case No. 18-82950-CRJ-11; and CM Holding, Inc., Case No. 18-
82951-CRJ-11.




Case 18-82948-CRJ11            Doc 538 Filed 08/03/20 Entered 08/03/20 15:02:04                     Desc
                                 Main Document    Page 1 of 2
       Respectfully submitted this the 3rd day of August, 2020.



                                            /s/ Tazewell T. Shepard IV
                                            Tazewell T. Shepard III
                                            Tazewell T. Shepard IV
                                            Attorneys to Chapter 11 Debtor

                                            SPARKMAN, SHEPARD & MORRIS, P.C.
                                            P.O. Box 19045
                                            Huntsville, AL 35804
                                            Tel: (256) 512-9924
                                            ty@ssmattorneys.com




                                CERTIFICATE OF SERVICE

       This is to certify that I have this the 3rd day of August, 2020 served the foregoing
document upon all addressees on the Clerk’s Mailing Matrix in this case and Richard M. Blythe,
Office of the Bankruptcy Administrator, by electronic service through the Court’s CM/ECF
system and/or by placing a copy of the same in the U. S. Mail, postage prepaid.



                                            /s/ Tazewell T. Shepard IV
                                            Tazewell T. Shepard IV




Case 18-82948-CRJ11         Doc 538 Filed 08/03/20 Entered 08/03/20 15:02:04            Desc
                              Main Document    Page 2 of 2
